[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
SUPPLEMENTAL MEMORANDUM OF DECISION
This supplemental memorandum of decision is being issued to correct a typographical error appearing on the 7th line of page 12 in the original memorandum of decision dated April 6, 1993, in which "1992" appears. The date should be 1993 instead of 1992, referring to a law date of April 28, 1993.
So Ordered.
Dated at Stamford, Connecticut, this 8th day of April, 1993.
William B. Lewis, Judge